UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-6432


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

BOBBY LEON JOHNSON,

                     Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina, at
Charlotte. Martin K. Reidinger, Chief District Judge. (3:01-cr-00210-MR-1)


Submitted: July 20, 2021                                          Decided: July 23, 2021


Before WILKINSON, AGEE, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bobby Leon Johnson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Bobby Leon Johnson appeals the district court’s orders denying his motion for

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), as amended by the First

Step Act of 2018, Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194, 5239, and his motion

for appointment of counsel. Upon review, we discern no abuse of discretion in the district

court’s determination that compassionate release was not warranted. See United States v.

Kibble, 992 F.3d 326, 329 (4th Cir. 2021) (providing standard of review and outlining steps

for evaluating compassionate release motions). We also find no abuse of discretion in the

district court’s denial of Johnson’s motion for appointment of counsel. See United States

v. Legree, 205 F.3d 724, 730 (4th Cir. 2000) (holding criminal defendant has no right to

counsel in 18 U.S.C. § 3582(c) proceedings). Accordingly, we affirm the district court’s

orders. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                              AFFIRMED




                                            2